Title: To George Washington from Brigadier General William Maxwell, 20 July 1780
From: Maxwell, William
To: Washington, George


					
						Sir
						Camp Paracness 20th July 1780
					
					I beg leave to trouble Your Excellency on a subject in which I request Your aid.
					I am sory to inform You, that contrary to my expectations I have not found my command in the Jersey Brigade for some time past, so agreeable as I could wish.
					I would remind Your Excellency that nothing but the most pure and disinterested principals, induced me to enter the service, and I trust I have so far Your good opinion, that no endeavours to the best of my Abilities, have been wanting, to forward the Interest of my Country,

which has been my constant study since the first commencement of this War. Thus circumstanced, and, to be uniform, in my good wishes to a Country I love; I would much rather chuse to with draw from a service I am fond of, than to remain, where my services could not be made agreeable to my wishes. I therefore request that my Resignation may be accepted. At the same time I presume, it would not be improper to ask of Congress, all further Immunities, and rewards for my services that other Officers of my rank, may to this time be intitled to. I wish Your Excellency to obtain as speedy an answer from Congress, on this subject as possable, and at the same time, to ashure that Honorable Body, that my most sanguine wishes and services shall ever await both them and my Country. Shall be greatfully acknowledged by Sir Your Excellencys Most Obedient Humble Servant
					
						Wm Maxwell
					
				